 Case: 1:16-cv-08637 Document #: 4455 Filed: 03/22/21 Page 1 of 3 PageID #:295253




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                             No. 1:16-cv-08637


This Document Relates To:                              Honorable Thomas M. Durkin
                                                       Magistrate Judge Jeffrey T. Gilbert
All End-User Consumer Plaintiffs Actions



                                     NOTICE OF MOTION


          PLEASE TAKE NOTICE that pursuant to the Northern District of Illinois Tenth General

Order,1 the undersigned counsel will not request an in-person presentment of the MOTION FOR

LEAVE TO FILE UNDER SEAL END-USER CONSUMER PLAINTIFFS’ OPPOSITION TO

DEFENDANTS’ MOTION TO EXCLUDE THE TESTIMONY OF DR. LUIS CABRAL AND

SUPPORTING DOCUMENTS, a copy of which is herewith served upon you. The Northern

District of Illinois Tenth Amended General Order states that “the presiding judge will notify

parties of the need, if any, for a hearing by electronic means or in-court proceeding.”2 Counsel

confirms that they are available for a hearing by electronic means, if the Court so requires.




    1
      Tenth Amended General Order 20-0012, February 12, 2020, available at
https://www.ilnd.uscourts.gov/_assets/_documents/_forms/_clerksoffice/rules/admin/pdf-
orders/General%20Order%2020-0012%20(Final%20-%20Tenth%20Amended).pdf.
    2
        Id.



010636-11/1449709 V1
 Case: 1:16-cv-08637 Document #: 4455 Filed: 03/22/21 Page 2 of 3 PageID #:295254




 DATED: March 22, 2021                 HAGENS BERMAN SOBOL SHAPIRO LLP

                                       By     s/Shana E. Scarlett
                                            SHANA E. SCARLETT

                                       Rio R. Pierce
                                       715 Hearst Avenue, Suite 202
                                       Berkeley, CA 94710
                                       Tel: (510) 725-3000
                                       shanas@hbsslaw.com
                                       riop@hbsslaw.com

                                       Steve W. Berman
                                       Breanna Van Engelen
                                       HAGENS BERMAN SOBOL SHAPIRO LLP
                                       1301 Second Avenue, Suite 2000
                                       Seattle, Washington 98101
                                       Tel: (206) 623-7292
                                       steve@hbsslaw.com
                                       breannav@hbsslaw.com

                                       Benjamin D. Brown
                                       Brent W. Johnson
                                       Daniel H. Silverman
                                       Alison Deich
                                       COHEN MILSTEIN SELLERS & TOLL,
                                       PLLC
                                       1100 New York Ave. NW
                                       Suite 500, West Tower
                                       Washington, DC 20005
                                       Tel: (202) 408-4600
                                       bbrown@cohenmilstein.com
                                       bjohnson@cohenmilstein.com
                                       dsilverman@cohenmilstein.com
                                       adeich@cohenmilstein.com

                                       Proposed Co-Lead Counsel for End-User
                                       Consumer Class




010636-11/1449709 V1
 Case: 1:16-cv-08637 Document #: 4455 Filed: 03/22/21 Page 3 of 3 PageID #:295255




                                 CERTIFICATE OF SERVICE

         The undersigned, an attorney, hereby certifies that on March 22, 2021, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.

                                                        s/ Shana E. Scarlett
                                                      SHANA E. SCARLETT




010636-11/1449709 V1
